Citation Nr: 1102558	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-45 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel B. Shinkle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to December 1969 and from March 1970 to March 1973.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2009 rating decision by the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Veteran's service connected disabilities include diabetes and 
peripheral neuropathy of his upper and lower extremities 
(secondary to diabetes), and are rated 60 percent, combined.  As 
they share a common etiology, they are considered a single 
disability, and therefore satisfy the schedular rating 
requirement for a TDIU rating.  38 C.F.R. § 4.16.  What remains 
to be determined is whether the functional impairment associated 
with these disabilities is of such nature and severity as to 
preclude substantially gainful employment. 

The most recent VA examination in September 2008 found that the 
Veteran's diabetes mellitus prevents him "from performing the 
activities consistent with his work experience and education and 
training, which is preventing him from doing this job."  
Regarding peripheral neuropathy of the four extremities, the 
examiner noted:  "Veteran is not able to perform the duties of a 
truck driver due to his service-connected neuropathy.  Veteran 
does have 2 years of college and may perform sedentary jobs."

At the September 2010 Travel Board hearing, the Veteran testified 
that his service-connected peripheral neuropathy had increased in 
severity, and that he is unable to engage in light manual labor 
or computer work.  As ha has indicated that his service-connected 
disabilities have increased in severity and more than two years 
have passed since his last examination, a contemporaneous 
examination to secure a medical opinion regarding the impact of 
the service connected disabilities on his ability to work is 
indicated.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
ascertain the level of functioning that 
remains feasible in light of the Veteran's 
service connected disabilities.  The 
examiner should review the Veteran's 
claims file, examine the Veteran, and 
provide an opinion as to the nature and 
severity of the functional limitations 
associated with the Veteran's service 
connected diabetes and peripheral 
neuropathy of all four extremities.  The 
opinion should comment regarding the types 
of activities that would be precluded 
by/inconsistent with the service connected 
disabilities.  The examiner should 
specifically opine whether the service-
connected disabilities are of such nature 
and severity as to preclude sedentary 
employment.  The examiner must explain the 
rationale for all opinions given.

2.	The RO should then re-adjudicate the TDIU 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

